Name: Commission Regulation (EEC) No 2965/85 of 24 October 1985 on the supply of various consignments of cereals and rice to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 285/32 Official Journal of the European Communities 25 . 10 . 85 COMMISSION REGULATION (EEC) No 2965/85 of 24 October 1985 on the supply of various consignments of cereals and rice to the International Committee of the Red Cross (ICRC) as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice ^, as last amended 'by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (2), as last amended by Regulation (EEC) No 1018/84 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1 025/84 (*), and in particular Article 25 thereof, Whereas, by its decision of 6 May 1985 on the supply of food aid to the ICRC, the Commission allocated to the latter organization 3 443 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 107, 19 . 4. 1984, p. 1 . (4) OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 107, 19 . 4 . 1984, p. 13 . (6) OJ No L 192, 26 . 7. 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27 . 25. 10 . 85 Official Journal of the European Communities No L 285/33 ANNEX I 1 . Programme : 1985 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Gaza and Cis Jordan 4. Product to be mobilized : common wheat flour 5. Total quantity : 800 tonnes (1 096 tonnes of cereals) 6 . Number of lots : one (in two parts : 350 tonnes  Gaza and 450 tonnes  Cis Jordan) 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (telex 24076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging : in new bags (in 20-foot containers) :  cotton sacks of 1 80 g, lined with polypropylene sacks of 1 1 0 g. The top edge of the two sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 1 5 cm followed by, in letters at least 5 cm high : 350 tonnes  Gaza : ' ISR-24 / GA / WHEAT FLOUR / ASHDOD / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 450 tonnes  Cis Jordan : ' ISR-24 / WB / WHEAT FLOUR / ASHDOD / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Ashdod 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 5 November 1985 16. Shipment period : 20 November to 20 December 1985 17. Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. No L 285/34 Official Journal of the European Communities 25. 10 . 85 ANNEX II 1 . Programme : 1985 2 . Recipient : International Committee of the Red Cross (ICRC) 3. Place or country of destination : the Philippines 4. Product to be mobilized : rolled oats 5 . Total quantity : 100 tonnes (172 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3 , NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : maximum 1 2 % ash content : maximum 2,3 % of dry matter crude fibre : maximum 1 ,5 % of dry matter husk content : maximum 0,10 % of dry matter protein content : not less than 12% of dry matter 10 . Packaging :  in bags (in 20-foot containers) :  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags : a red cross 15 X 15 cm followed by, in letters at least 5 cm high : 'PHL-43 / ROLLED OATS / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Manila 14 . Procedure to be applied in order to determine supply costs : tendering 25 . 10 . 85 Official Journal of the European Communities No L 285/35 15 . Deadline for the submission of tenders : 12 noon on 5 November 1985 16 . Shipment period : 20 November to 20 December 1985 17. Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary on delivery, the following documents :  certificate of origin  phytosanitary certificate  pro forma invoices Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . No L 285/36 Official Journal of the European Communities 25. 10 . 85 ANNEX III 1 . Programme : 1985 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : El Salvador 4 . Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 750 tonnes (2 175 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  new woven-polypropylene bags for food use , weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags : a red cross 15x15 cm followed by, in letters at least 5 cm high : 'ELS-42 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / ACAJUTLA' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Acajutla 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 4 November 1985 16 . Shipment period : 20 November to 10 December 1985 17 . Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary on delivery, the following documents :  certificate of origin  phytosanitary certificate  fumigation certificate (bromure methyl)  pro forma invoice with the indication : 'Los productos mencionados llegan a El Salvador como donativo al pueblo de este paÃ ­s ; segÃ ºn el acuerdo de sede firmado el 12 septiembre de 1980 (art. n ° 11 ), el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos' Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required .